Casé 1:207602712-GPG Document1-1 Filed 09/04/20 USDC Colorado Page 1of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| ae _ _ _ f
EALIHF DISTRIC] COURLOE COLORADO
— _ OVl(S(20.
CH WA MTOR ALY
SUV UTTER EZTV 7 oR TO
) | CLAD
, AG ZIT WV
FUMNIIZOIA TUL LMI CALLE IZ
CTTW IN TTI MGW IV ATCT >
[ Tear Mn cr
SHAS Pond SAUTE ONATT ED
a AL TLL IT IOLA...
Lt arkia CilAT JAY I tVe
: —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-02712-GPG Document1-1 Filed 09/04/20 USDC Colorad® Page 2 of 8

Y. A, FAC ARIAS MOUSSAOUL, A@AIVIET THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CALF TZ LILC TDI MLO TAA ALT
DMNVIZT/ CITT] Xt ZL TTT TW 7
NC PRETIZ AML T LCT TELL
rine _| ci ITIOUIV ETD I 7
TIT fy (a a
LT ZaCaRIaAS LOUSSAOUL, JIeCTiT CYS.

 

 

 

 

 

Tt Tr I DP / t /
(SRI COUR! OF Colornalolo (ZROICR
a

PR LtIit rp
MCC. NOSPHOCITT 10 TesllryY

 

 

 

 

 

 

 

Vy Td TAA ZZ
(/) L/f-E COUR Aho | HUORMWES
Cy] 2 rT] D /)

 

DME WE IS EVIOC [el te fosing

 

 

 

<H.
SS
—

aL_f/. fo (NST f) |
CAPFUE TOW TT ORM YO VOMWTre | Tw)

 

—
~~~
XN
oss |
Sh

ZCICHRICLS IOUS S OTT CESTRE

 

 

 

 

 

 

 

Fo.) Le [ Pp. ]

Sug 1 GOS! SOUCY 1 OFC |
uma alt... i
(PCC eo” FTL [COU OVS DIRUE

i p. Te : |

uo

C ] TTD eas
(RE MITA TRACE IVR EK LIILTasAl a SAU OL,
‘f
[

rom “Ts B > } ro PAPC.
TOT | RIMCECSE | ag Vasa Tt ea,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-02712-GPG Document1-1 Filed 09/04/20 USDC Colorado Page 3 of 8

 

 

 

C | Lj) 7 [| A} Cc.
JAVOLETREUUCE IVOL OTD Apolelaerz Fa.

 

 

 

 

CID [IT] TI LTA] /
LAV OL (RICE WOAH bi Teeter [| Sowa |

 

 

C [Dp I fi- ¢ Tr sfc]
ZOVOU APTA CE brdar tm (QV) AT DATO

 

 

 

 

C [> / fs l
DUVOT HMC RICAM IOV K_,

 

 

 

 

 

lt =r, rp [Ce EAT
VOOM OWNER TE 20 OE OF DOU PRAIA
rc

 

 

 

Soh AH Tf TF
JELUOLL PGA AN amc Touma. —

 

 

 

 

C fo | pp WA 7
NAV OU OTH hele? Commattier-

C [Tt] |
LAO ge COVAMISS IO}

“>
7

 

 

 

7. DT-T a
ZACHMIAST (OUSSADTT refthor LL >

TT TT Lob Loof: CrP,
ZSIRICL OUR OF CIORAAC IO rer

on /_ AT. rT tf Ly. L t
4 eae fe rofesit y penton

Tf [> To Pay
lemfiosevac (WO |

>) r [) [\ oT f- TT
fismu ELE IACS LPC UNG &

 

 

 

Ley

 

 

 

Faon¥

JOM

(Vv

 

 

 

 

 

 
Case 1:20-cv-02712-GPG Document1-1 Filed 09/04/20 USDC Colorado Page 4 of 8

leone 4, Bawhema of Cacarras

 

Qi Fotoul/p S

MOUS S aU TIO eSUye SIGS

ZT TALO ra TT Tk
CAT Sarcatt CLATaCR

 

 

—
“Pl 7 [4 27,7, anal
_—/ CCCP ILS OU SSAOT fe (TUCVLIMITs

 

 

It DA | [oF Ls 7
ARG LLC (ove! of COLOR AO 1C CRAER

 

 

"

 

 

 

 

 

El Ly i [[]
ome at CL UCM MOSCRAAYL

 

 

 

 

[ LLP 7 _
ROOUCE FLTC COITIWICH —

 

 

 

[
Hf al ¥
elleRs Olocumenis RECCIUAADR Seal

 

 

ti>S rv [
OIC aconras 1OUss aor t OG VER

f {ff

 

 

 

 

CIT p 77]
ICE ttHenttosenctactr[-

PLD _ ptt Lf
JJ CaCearas Moerssmoot PCUMOMT Vrs

 

 

ZI Lf... tk A/T PR |
LCIOR AGO (GORA TO URMeR NAMIE!

 

DZ Jf [/. js ff TA]
[Poe r, Mone CHIOOL, CfA [tDU

 

 

aU

i f/f) [ ALMA SFL TL
Yani a, TVAGKBR TAR OUK At tte fate
cot x.col buclec# MOHAVE RD ADAARARRA
Case 1:20-cv-02712-GPG Document1-1 Filed 09/04/20 USDC Colorado Page 5 of 8 |

Meobreantecd S lara r Abyw Alea [revrca

 

 

 

aes) Ht POL fT. OD
1 SUEY OVIIM“MC TI DSIRUCUO OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TT y Dt yf
LORIE | (MUSSaOOL Fermoy nrc
Zo [ee fo fy
CUIORAA 1 VEBCHICR COPY OF Me
Ett, tht om ol
[ELICR IVIL Z CCCI ST OUSSCIDUT SCHL
Ra bof -Drel, ty fey
POMEL OUAL GT ISIRICl ICG CONT

 

[
[ eS ef

Af FZ a I)
I LAUALY) CH LUC IATSTAICLLOCR | COESREL.

 

 

jh — LOL [|
JISTRICI Of LAIR IOIOV UT CAVUCHL TIES.

 

 

[L_. . 4 “ EL py LT
p ROW [i LLORES ONCE LUCY] feseraanl

 

 

——

 

 

Co tel IF ETD
OV ba (Creeley REFUSE LOCA {2

 

 

 

Lf TH He |
AZT AT NORV CG rat Mung iocio OVE

 

[2 | Fo CO bey +
RIA REM LC DUE | WU ood [V COVILELC|
i [ y

|

 

oye Re LSE; Con Tacta py
Case 1:20-cv-02712-GPG Document1-1 Filed 09/04/20 USDC Colorado Page 6 of 8

S| onc cata cons Movussaout, Pel tous th, Le

lengde Coal To Onoler to 77
Lif ty [Me > [ tt HAT ae Feaaclies

i /)
fonveg hee ACNOse ee Cater Oy

™~.

AJ LY

AAV
S APecret oof IVs of D1 SUPRAALEE, ADK
1ORneEYS | Sean toner of zen 0 Conners
tetrad Merton cia Ketel an a KReGA TER.

hent Lhaefoleaf th Hattez Ace

Ua Kan ic for TatleZz hice |
f 7

J CERY Cor otras

/ [A _W# [ Tt tT ph f

Vice] [oO Ran to Leste [Ze Pu ly J

WAAL SSIOTIER igtettyeuceaccl olen
f jp  [f

AMOR Sia Gf Me New Tonk Police Lepartincial

a
OC oe Mitten
Z|

k // / ~~]

LCL He nlease tHcs CO

i f ]
[ l

 

 

 

‘
sai -

.
J)

 

 

 

Pon

> Ze 2X Pea

 

A
SIL

 

 

 

 

NSA Bll

mS

Oe
TREKS

 

 

 

YL
OR GAA trefarel

 

 

?

(CO

ROA | DEF

CHUA TO ORAM ese Lelt((@7s
_

 

 

 

  

 

Lt) TT
NOS CNEICTITS CURRPM UY CTA GEA IY)
Case 1:20-cv-02712-GPG Document 1-1 Filed 09/04/20 USDC Colorado Page 7 of 8

Ge

 

ObsTauchou of Juslice

 

>|
CB
SO
CN
aN
ft
ro
rN
on
VY
| [QO
mS
»
QI >
eS
a
N

 

A.

mt Zp, rm yl T
Motel (CEA Scat Sach 1 ohamed

 

 

[d_|

 

TI Toe /
conan CLAS Sacett Sale 71 Tova]
tT

/
\
j
Le [<C FT fT \ Ty FT

7
CELA Saver -surick) [RCO SICH IE

 

£ i} A Y tf Cf. 7 /
109 te CCT CG GALS! LWe XLOG! LIC |
iT... f....] ALD 7

(mth (es FOR DEA PLPC OF

ISIE

 

e
SPIO So

 

 

 

 

 

 

[[LALS
Stowe af AHAL

— raceheLioth Me EBay |

 

 

 

 
Case 1:20-cv-02712-GPG Document 1-1 Filed 09/04/20 USDC Colorado Page 8 of 8

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
